DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claims 1-3 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Zatvan et al. (US 20180032701 hereinafter Zatvan) and further in view of Kawamura et al. (US 20190272580 hereinafter Kawamura) and further in view of Marcelle et al. (US 20180165655 hereinafter Marcelle). 

Regarding claim 1 (and similarly 13), Zatvan teaches a device comprising:
a camera to obtain image data including at least one of a facial expression or a gesture, which is associated with food, of a customer (See at least: [0071] via “In step 308, during each of the equal time intervals 604a-n, the camera 200 automatically captures at least one user-response 800 of the user for each of the predetermined audio and/or visual food representations 600a-n.”);
a microphone to obtain voice data including voice of the customer, which is associated with the food (See at least: Fig. 2 item 212; [0048] via “The camera 200 may be communicatively coupled to a microphone for capturing audio, as well as, simultaneous visual video images.); and
a processor (See at least: [0055] via “The processing device 208 can be, for example, a central processing unit (CPU), a microcontroller, or a microprocessing device, including a “general purpose” microprocessing device or a special purpose microprocessing device. The processing device 208 executes code stored in memory 
obtain customer reaction data including at least one of the image data or the voice data, through at least one of the camera or the microphone (See at least: Fig. 3 step 308; [0048] via “The camera 200 may be communicatively coupled to a microphone for capturing audio, as well as, simultaneous visual video images.”; [0071] via “In step 308, during each of the equal time intervals 604a-n, the camera 200 automatically captures at least one user-response 800 of the user for each of the predetermined audio and/or visual food representations 600a-n.”);
estimate a reaction of the customer to the food, from the obtained customer reaction data (See at least: Fig. 3 step 312 via “In step 312, each of the stored visual user-responses 800 may be retrieved from the memory 206 and interpreted by the processing device 208 to determine a user-food preference for each of the plurality of predetermined audio and visual food representations 600.”); and
generate or update customer management information corresponding to the customer based on the estimated reaction (See at least: Fig. 3 step 310 via “In step 310, each of the visual user-responses captured during the predetermined objective food preference determination period 602 is stored in the memory 206.”), 
wherein the processor is configured to:
obtain customer feature data including at least one of image data including a face of the customer or voice data including a voice of the customer, through at least one of the camera or the microphone (See at least: [0048] via “The camera 200 may be communicatively coupled to a microphone for capturing audio, as well as, simultaneous 
identify the customer based on the obtained customer feature data; and
obtain, from a database, customer management information corresponding to the identified customer (See at least: Fig. 1; Fig. 3 step 314 “Generate an individualized diet plan for the user based on the user-food preferences.).

but fails to teach a serving robot.
However, Kawamura teaches a serving robot (See at least: [0034] via “The floor robot 26 is used to deliver the item to each table and to collect (bus) articles (tableware), such as dishes, glasses, and waste, from each table. The floor robot 26 is provided on at least one placing table on which the tableware and the like are placed. The floor robot 26 includes an autonomous travel function of traveling to a location of a designated target table along a path predetermined based on the location of the table in the restaurant. The floor robot 26 includes, for example, an anti-collision sensor, to avoid obstacles while traveling to the table.”; [0036] via “The floor robot 26 includes an input/output device, such as a touch panel, a person authentication function based on an image captured by the camera, a voice recognition function of voice data input from a microphone, and a voice output function of outputting a message to the customer or the clerk from the speaker to perform communication with the customer or the clerk.). 


Modified Zatvan further fails to teach wherein the customer management information includes: at least one item of a name of the customer, a visit history or an ordered food history. 
However, Marcelle teaches wherein the customer management information includes: at least one item of a name of the customer, a visit history or an ordered food history (See at least: [0039] via “In alternative embodiments, the camera system 127 may be used for identifying customers and subsequently loading customer information as a function of customer identification. For example, the camera system 127 may be loaded with facial recognition software or biometric scanning software. The camera system 127 may identify the customer upon the customer entering the view of the camera system 127, in front of the kiosk system 100 and automatically load a user profile based on the facial or biometric recognition of the customer.”; [0054]-[0055] via “The profile module 705 may access the customer profile information stored on the network 720, allowing for the kiosk 100 to retrieve customer profile information regardless of whether the customer has previously visited the current location of the kiosk 100 being accessed. Embodiments of the customer profiles accessed and amended by the profile module 705 may include customer information 405 as shown in FIG. 4-5a, including the customer's name…”).


Regarding claim 2 (and similarly claim 14), Zatvan teaches wherein the processor is configured to: recognize emotion of the customer based on the at least one of the facial expression or the gesture of the customer included in the image data; and
estimate the reaction of the customer to the food, based on the recognized emotion (See at least: Fig. 8; [0074] via “In the exemplary embodiment depicted in FIG. 8, the camera 200 captures a plurality of facial images, depicting various facial responses (e.g., pushed up cheeks and movement from muscles that orbit the eye or nose wrinkling and raised upper lip). The facial responses can correspond to a user's emotional response. For example, pushed up cheeks and movement of muscles that orbit the eye typically indicate happiness; while nose wrinkling and raising of the upper lip is associated with an emotion of disgust. Such objectively determined emotional responses can indicate the user's emotional association with a depicted food item, which may be a negative emotional response, a positive emotion response, or a neutral emotional response.”; Fig. 3; [0075] via “In step 312, each of the stored visual user-responses 800 may be retrieved from the memory 206 and interpreted by the 
but fails to teach a serving robot.
However, Kawamura teaches a serving robot (See at least: [0034] via “The floor robot 26 is used to deliver the item to each table and to collect (bus) articles (tableware), such as dishes, glasses, and waste, from each table. The floor robot 26 is provided on at least one placing table on which the tableware and the like are placed. The floor robot 26 includes an autonomous travel function of traveling to a location of a designated target table along a path predetermined based on the location of the table in the restaurant. The floor robot 26 includes, for example, an anti-collision sensor, to avoid obstacles while traveling to the table.”; [0036] via “The floor robot 26 includes an 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Zatvan in view of Kawamura to teach a serving robot so that the robot can use estimated reactions of a person in performing its mobile tasks. 
Regarding claim 3, Zatvan teaches a memory to store a learning model learned by a learning processor, wherein the processor is configured to: estimate the reaction of the customer from the customer reaction data, through the learning model stored in the memory (See at least: Fig. 3; [0075] via “In step 312, each of the stored visual user-responses 800 may be retrieved from the memory 206 and interpreted by the processing device 208 to determine a user-food preference for each of the plurality of predetermined audio and visual food representations 600. In one embodiment, the step of interpreting the visual user-responses 800 to determine a user-food preference may be performed after the predetermined objective food preference determination period 602. The user-food preference should be considered a subjective personal food preference of the user that is objectively determined according to the biofeedback techniques described herein and otherwise known in the art. In one embodiment, the user-food preference may be a like or a dislike. In another embodiment, the user-food preference may be categorized as a positive, negative, or neutral emotional response. In additional embodiments, the user-food preference may be a scoring system in which 
but fails to teach a serving robot.
However, Kawamura teaches a serving robot (See at least: [0034] via “The floor robot 26 is used to deliver the item to each table and to collect (bus) articles (tableware), such as dishes, glasses, and waste, from each table. The floor robot 26 is provided on at least one placing table on which the tableware and the like are placed. The floor robot 26 includes an autonomous travel function of traveling to a location of a designated target table along a path predetermined based on the location of the table in the restaurant. The floor robot 26 includes, for example, an anti-collision sensor, to avoid obstacles while traveling to the table.”; [0036] via “The floor robot 26 includes an input/output device, such as a touch panel, a person authentication function based on an image captured by the camera, a voice recognition function of voice data input from a microphone, and a voice output function of outputting a message to the customer or the clerk from the speaker to perform communication with the customer or the clerk.). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Zatvan in view of Kawamura to teach a serving robot so that the robot can use estimated reactions of a person in performing its mobile tasks. 

Claims 4-10,  and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Zatvan in view of Kawamura in view of Marcelle and further in view of Mault (US 20030208409 hereinafter Mault). 
Regarding claim 4, modified Zatvan fails to teach a communication unit to connect with a server, wherein the processor is configured to: control the communication unit to transmit the customer reaction data to the server; and receive, from the server, information on the reaction of the customer based on the customer reaction data.
However, Maul teaches a communication unit to connect with a server, wherein the processor is configured to: control the communication unit to transmit the customer data to the server; and receive, from the server, information on the based on the customer reaction data (See at least: [0046] via “FIG. 1 is a schematic of a system which allows a user to obtain nutritional information about food choices in a food retail establishment, such as a restaurant. FIG. 1 shows a portable computing device 10 having display 12 and data entry mechanism 14 in communication with restaurant computer 16. Computers 10 and 16 are in communication through a communications network 18 with a remote computer 20, such as a server system. Portable computing device 10 may be any portable computer, such as a PDA (personal digital assistant), wireless phone with computing functionality, electronic book, pager, and the like. The data entry mechanism may comprise buttons, stylus entry, dials, touch pads, voice recognition, eye tracking, or any convenient mechanism.”; [0050] via “The food preferences of the user can be determined from questionnaires or surveys filled out by the user, previous ordering patterns, health or weight goals of the user, and known tastes of the user.”; [0053] via “FIG. 3 shows a possible presentation on the display of the PDA from which the user may select a food option. In this case, only items with less than a certain fat content are displayed to the user. The menu shown can be of all items, may be categorized in some way, or can only show items selected from the total menu which are consistent with the user's food preferences.”).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to take modified Zatvan in view of Mault to teach a communication unit to connect with a server, wherein the processor is configured to: control the communication unit to transmit the customer reaction data to the server; and receive, from the server, information on the reaction of the customer based on the customer reaction data so that foods curated to the customers reactions/preferences/needs can be recommended to the customer. 
Modified Zatvan further fails to teach a serving robot.
However, Kawamura teaches a serving robot (See at least: [0034] via “The floor robot 26 is used to deliver the item to each table and to collect (bus) articles (tableware), such as dishes, glasses, and waste, from each table. The floor robot 26 is provided on at least one placing table on which the tableware and the like are placed. The floor robot 26 includes an autonomous travel function of traveling to a location of a designated target table along a path predetermined based on the location of the table in the restaurant. The floor robot 26 includes, for example, an anti-collision sensor, to avoid obstacles while traveling to the table.”; [0036] via “The floor robot 26 includes an input/output device, such as a touch panel, a person authentication function based on 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Zatvan in view of Kawamura to teach a serving robot so that the robot can use estimated reactions of a person in performing its mobile tasks. 
Regarding claim 5 (and similarly 15), modified Zatvan fails to teach a communication unit to connect with a kitchen communication device disposed in a kitchen, wherein the processor is configured to: control the communication unit to transmit at least one of the customer reaction data, information on the estimated reaction, or voice data including a request or an inquiry associated with food, which is obtained from the customer, to the kitchen communication device.
However, Mault teaches a communication unit to connect with a kitchen communication device disposed in a kitchen, wherein the processor is configured to: control the communication unit to transmit at least one of the customer reaction data, information on the estimated reaction, or voice data including a request or an inquiry associated with food, which is obtained from the customer, to the kitchen communication device (See at least: [0046] via “FIG. 1 is a schematic of a system which allows a user to obtain nutritional information about food choices in a food retail establishment, such as a restaurant. FIG. 1 shows a portable computing device 10 having display 12 and data entry mechanism 14 in communication with restaurant computer 16. Computers 10 and 16 are in communication through a communications known tastes of the user.”; [0053] via “FIG. 3 shows a possible presentation on the display of the PDA from which the user may select a food option. In this case, only items with less than a certain fat content are displayed to the user. The menu shown can be of all items, may be categorized in some way, or can only show items selected from the total menu which are consistent with the user's food preferences.”; [0066] via “After selecting one or more items, and reviewing nutritional information, the user can place an order with the restaurant for the food selected. The order can be placed with a human waiter, robot with equivalent functionality, or with a computerized system. FIG. 5 shows a system by which the order can be placed using a computerized method. PDA 120 is in communication with restaurant computer 122, which in turn is in communication with a number of food preparation stations 124, 126 and 128. The user enters order data into the PDA, which is then transmitted over a preferably wireless connection to the restaurant computer 122. The restaurant computer is part of a system to facilitate food ordering, preparation, and delivery to customers. The restaurant computer directs the order request to an appropriate food preparation station. This enables work to be distributed between the food preparation stations in an efficient manner, and leads to an 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to take modified Zatvan in view of Mault to teach a communication unit to connect with a kitchen communication device disposed in a kitchen, wherein the processor is configured to: control the communication unit to transmit at least one of the customer reaction data, information on the estimated reaction, or voice data including a request or an inquiry associated with food, which is obtained from the customer, to the kitchen communication device so the customers reactions/preferences/needs can be sent to the kitchen communication device to better provide suggestions and/or deliver food according to the customer’s reactions/preferences/needs. 
Modified Zatvan further fails to teach a serving robot.
However, Kawamura teaches a serving robot (See at least: [0034] via “The floor robot 26 is used to deliver the item to each table and to collect (bus) articles (tableware), such as dishes, glasses, and waste, from each table. The floor robot 26 is provided on at least one placing table on which the tableware and the like are placed. The floor robot 26 includes an autonomous travel function of traveling to a location of a designated target table along a path predetermined based on the location of the table in the restaurant. The floor robot 26 includes, for example, an anti-collision sensor, to avoid obstacles while traveling to the table.”; [0036] via “The floor robot 26 includes an 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Zatvan in view of Kawamura to teach a serving robot so that the robot can use estimated reactions of a person in performing its mobile tasks. 

Regarding claim 6 (and similarly 16), Zatvan fails to teach at least one of a display and a speaker, wherein the processor is configured to: receive response data including at least one of image data or voice data from the kitchen communication device; and
control at least one of the display and the speaker to output the received response data.
	However, Mault teaches at least one of a display and a speaker (See at least: Fig. 2), 
wherein the processor is configured to: 
receive response data including at least one of image data or voice data from the kitchen communication device; and 
control at least one of the display and the speaker to output the received response data (See at least: Fig. 6 step 164 “Restaurant computer requests/receives confirmation of food delivery to person” and step 166 “Restaurant computer requests/receives food evaluation from person”.).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to take modified Zatvan in view of Mault to teach at least one of a 

Modified Zatvan further fails to teach a serving robot.
However, Kawamura teaches a serving robot (See at least: [0034] via “The floor robot 26 is used to deliver the item to each table and to collect (bus) articles (tableware), such as dishes, glasses, and waste, from each table. The floor robot 26 is provided on at least one placing table on which the tableware and the like are placed. The floor robot 26 includes an autonomous travel function of traveling to a location of a designated target table along a path predetermined based on the location of the table in the restaurant. The floor robot 26 includes, for example, an anti-collision sensor, to avoid obstacles while traveling to the table.”; [0036] via “The floor robot 26 includes an input/output device, such as a touch panel, a person authentication function based on an image captured by the camera, a voice recognition function of voice data input from a microphone, and a voice output function of outputting a message to the customer or the clerk from the speaker to perform communication with the customer or the clerk.). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Zatvan in view of Kawamura to teach a serving robot so that the robot can use estimated reactions of a person in performing its mobile tasks. 

Regarding claim 7 (and similarly 17), Zatvan teaches wherein the processor is configured to:
obtain customer feature data including at least one of image data including a face of the customer or voice data including a voice of the customer, through at least one of the camera or the microphone [0048] via “The camera 200 may be communicatively coupled to a microphone for capturing audio, as well as, simultaneous visual video images.”; [0071] via “In step 308, during each of the equal time intervals 604a-n, the camera 200 automatically captures at least one user-response 800 of the user for each of the predetermined audio and/or visual food representations 600a-n.”);
identify the customer based on the obtained customer feature data; and
obtain customer management information corresponding to the customer, from a database (See at least: Fig. 3 step 314 “Generate an individualized diet plan for the user based on the user-food preferences.).

Modified Zatvan further fails to teach a serving robot.
However, Kawamura teaches a serving robot (See at least: [0034] via “The floor robot 26 is used to deliver the item to each table and to collect (bus) articles (tableware), such as dishes, glasses, and waste, from each table. The floor robot 26 is provided on at least one placing table on which the tableware and the like are placed. The floor robot 26 includes an autonomous travel function of traveling to a location of a designated target table along a path predetermined based on the location of the table in the restaurant. The floor robot 26 includes, for example, an anti-collision sensor, to avoid obstacles while traveling to the table.”; [0036] via “The floor robot 26 includes an 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Zatvan in view of Kawamura to teach a serving robot so that the robot can use estimated reactions of a person in performing its mobile tasks. 

Regarding claim 8 (and similarly 18), Zatvan teaches wherein the customer management information further includes: at least one item of allergy or dislike food ingredient, preferred taste, hate taste, or a favorite food menu (See at least: Fig. 3; [0075] via “In step 312, each of the stored visual user-responses 800 may be retrieved from the memory 206 and interpreted by the processing device 208 to determine a user-food preference for each of the plurality of predetermined audio and visual food representations 600. In one embodiment, the step of interpreting the visual user-responses 800 to determine a user-food preference may be performed after the predetermined objective food preference determination period 602. The user-food preference should be considered a subjective personal food preference of the user that is objectively determined according to the biofeedback techniques described herein and otherwise known in the art. In one embodiment, the user-food preference may be a like or a dislike. In another embodiment, the user-food preference may be categorized as a positive, negative, or neutral emotional response. In additional embodiments, the user-food preference may be a scoring system in which more points may indicate an 
but fails to teach a serving robot.
However, Kawamura teaches a serving robot (See at least: [0034] via “The floor robot 26 is used to deliver the item to each table and to collect (bus) articles (tableware), such as dishes, glasses, and waste, from each table. The floor robot 26 is provided on at least one placing table on which the tableware and the like are placed. The floor robot 26 includes an autonomous travel function of traveling to a location of a designated target table along a path predetermined based on the location of the table in the restaurant. The floor robot 26 includes, for example, an anti-collision sensor, to avoid obstacles while traveling to the table.”; [0036] via “The floor robot 26 includes an input/output device, such as a touch panel, a person authentication function based on an image captured by the camera, a voice recognition function of voice data input from a microphone, and a voice output function of outputting a message to the customer or the clerk from the speaker to perform communication with the customer or the clerk.). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Zatvan in view of Kawamura to teach a serving robot so that the robot can use estimated reactions of a person in performing its mobile tasks. 
Regarding claim 9, Zatvan teaches wherein the processor is configured to:

but fails to teach a serving robot.
However, Kawamura teaches a serving robot (See at least: [0034] via “The floor robot 26 is used to deliver the item to each table and to collect (bus) articles (tableware), such as dishes, glasses, and waste, from each table. The floor robot 26 is provided on at least one placing table on which the tableware and the like are placed. The floor robot 26 includes an autonomous travel function of traveling to a location of a designated target table along a path predetermined based on the location of the table in the restaurant. The floor robot 26 includes, for example, an anti-collision sensor, to avoid obstacles while traveling to the table.”; [0036] via “The floor robot 26 includes an input/output device, such as a touch panel, a person authentication function based on an image captured by the camera, a voice recognition function of voice data input from a microphone, and a voice output function of outputting a message to the customer or the clerk from the speaker to perform communication with the customer or the clerk.). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Zatvan in view of Kawamura to teach a serving robot so that the robot can use estimated reactions of a person in performing its mobile tasks. 

Regarding claim 10 (and similarly 19), Zatvan fails to teach a communication unit to connect with at least one of a server or a kitchen communication device, wherein the processor is configured to: obtain order information from the customer, based on the customer management information; and transmit the obtained order information to the server or the kitchen communication device.
However, Mault teaches a communication unit to connect with at least one of a server or a kitchen communication device, wherein the processor is configured to: obtain order information from the customer, based on the customer management information; and transmit the obtained order information to the server or the kitchen communication device (See at least: [0046] via “FIG. 1 is a schematic of a system which allows a user to obtain nutritional information about food choices in a food retail establishment, such as a restaurant. FIG. 1 shows a portable computing device 10 having display 12 and data entry mechanism 14 in communication with restaurant computer 16. Computers 10 and 16 are in communication through a communications network 18 with a remote computer 20, such as a server system. Portable computing device 10 may be any portable computer, such as a PDA (personal digital assistant), wireless phone with computing functionality, electronic book, pager, and the like. The data entry mechanism may comprise buttons, stylus entry, dials, touch pads, voice recognition, eye tracking, or any convenient mechanism.”; [0050] via “The food preferences of the user can be determined from questionnaires or surveys filled out by the user, previous ordering patterns, health or weight goals of the user, and known tastes of the user.”; [0053] via “FIG. 3 shows a possible presentation on the display of the PDA from which the user may select a food option. In this case, only items with less 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to take modified Zatvan in view of Mault to teach a communication unit to connect with at least one of a server or a kitchen communication device, wherein the processor is configured to: obtain order information from the customer, based on the customer management information; and transmit the obtained order information to the 
Modified Zatvan further fails to teach a serving robot.
However, Kawamura teaches a serving robot (See at least: [0034] via “The floor robot 26 is used to deliver the item to each table and to collect (bus) articles (tableware), such as dishes, glasses, and waste, from each table. The floor robot 26 is provided on at least one placing table on which the tableware and the like are placed. The floor robot 26 includes an autonomous travel function of traveling to a location of a designated target table along a path predetermined based on the location of the table in the restaurant. The floor robot 26 includes, for example, an anti-collision sensor, to avoid obstacles while traveling to the table.”; [0036] via “The floor robot 26 includes an input/output device, such as a touch panel, a person authentication function based on an image captured by the camera, a voice recognition function of voice data input from a microphone, and a voice output function of outputting a message to the customer or the clerk from the speaker to perform communication with the customer or the clerk.). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Zatvan in view of Kawamura to teach a serving robot so that the robot can use estimated reactions of a person in performing its mobile tasks. 

Claims 11 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Zatvan in view of Kawamura in view of Marcelle in view of Mault and further in view of Kim et al. (US 20190278467 hereinafter Kim). 

Regarding claim 11 (and similarly 20), modified Zatvan fails to teach wherein the processor is configured to: receive expected cooking time information for the order information from the server or the kitchen communication device; and output the received expected cooking time information through at least one of a display or a speaker.
	However, Mault teaches wherein the processor is configured to: receive information for the order information from the server or the kitchen communication device; and output the received expected information through at least one of a display or a speaker (See at least: [0046] via “FIG. 1 is a schematic of a system which allows a user to obtain nutritional information about food choices in a food retail establishment, such as a restaurant. FIG. 1 shows a portable computing device 10 having display 12 and data entry mechanism 14 in communication with restaurant computer 16. Computers 10 and 16 are in communication through a communications network 18 with a remote computer 20, such as a server system. Portable computing device 10 may be any portable computer, such as a PDA (personal digital assistant), wireless phone with computing functionality, electronic book, pager, and the like. The data entry mechanism may comprise buttons, stylus entry, dials, touch pads, voice recognition, eye tracking, or any convenient mechanism.”; [0050] via “The food preferences of the user can be determined from questionnaires or surveys filled out by the user, previous ordering known tastes of the user.”; [0053] via “FIG. 3 shows a possible presentation on the display of the PDA from which the user may select a food option. In this case, only items with less than a certain fat content are displayed to the user. The menu shown can be of all items, may be categorized in some way, or can only show items selected from the total menu which are consistent with the user's food preferences.”; [0066] via “After selecting one or more items, and reviewing nutritional information, the user can place an order with the restaurant for the food selected. The order can be placed with a human waiter, robot with equivalent functionality, or with a computerized system. FIG. 5 shows a system by which the order can be placed using a computerized method. PDA 120 is in communication with restaurant computer 122, which in turn is in communication with a number of food preparation stations 124, 126 and 128. The user enters order data into the PDA, which is then transmitted over a preferably wireless connection to the restaurant computer 122. The restaurant computer is part of a system to facilitate food ordering, preparation, and delivery to customers. The restaurant computer directs the order request to an appropriate food preparation station. This enables work to be distributed between the food preparation stations in an efficient manner, and leads to an efficiency improvement over conventional systems. A location code, such as a table number, can also be transmitted from the PDA, associated with the food order. This allows the location code to be associated with the prepared food to allow convenient delivery.”).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to take modified Zatvan in view of Mault to teach wherein the processor is configured to: receive information for the order information from the server 
Modified Zatvan further fails to teach wherein the processor is configured to: receive expected cooking time information; and output the received expected cooking time information through at least one of a display or a speaker.
	However, Kim teaches wherein the processor is configured to: receive expected cooking time information; and output the received expected cooking time information through at least one of a display or a speaker (See at least: [0255] via “Similarly, an icon 1120 of a cooking appliance and a cooking completion time may be displayed, and an icon 1130 of a robot cleaner and a cleaning completion time may be displayed.).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to take modified Zatvan in view of Kim to teach wherein the processor is configured to: receive expected cooking time information for the order information from the server or the kitchen communication device; and output the received expected cooking time information through at least one of a display or a speaker so that the customer can be informed about the wait time for the food.

Modified Zatvan further fails to teach a serving robot.

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Zatvan in view of Kawamura to teach a serving robot so that the robot can use estimated reactions of a person in performing its mobile tasks. 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Zatvan in view of Kawamura in view of Marcelle in view of Mault and in view of Kim and further in view of Greenberger et al. (US 20190156399 hereinafter Greenberger). 

Regarding claim 12, modified Zatvan fails to teach wherein the processor is configured to: register the order information from the customer in an order list including order information of at least one of another customer; generate expected cooking time 
However, Greenberger teaches wherein a processor is configured to: register the order information from the customer in an order list including order information of at least one of another customer; generate expected cooking time information for the order information, based on the order list; and output the generated expected cooking time information through at least one of a display or a speaker (See at least: Fig. 1; [0029] via “In the same example as above in block 250, the service queue engine 130 populates the service entry 195 with the items ordered in the digital order 191 with an instruction to begin preparation by the time (N*M) minutes from the time of sending the service entry 195, such that the N patrons in the physical queue 180 would be serviced before beginning to prepare for the digital order 191. In the same example, the order confirmation 197 may include an approximate service time, stating “Order summary—Estimated Wait Time: 20 minutes (about 9 people ahead of you)”, where an average preparation time is 2 minutes per order.”).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to take modified Zatvan in view of Greenberger to teach wherein the processor is configured to: register the order information from the customer in an order list including order information of at least one of another customer; generate expected cooking time information for the order information, based on the order list; and output the generated expected cooking time information through at least one of a display or a speaker so that the customer can be informed about the expected time it will take from ordering until the food is delivered to eat. 

Modified Zatvan further fails to teach a serving robot.
However, Kawamura teaches a serving robot (See at least: [0034] via “The floor robot 26 is used to deliver the item to each table and to collect (bus) articles (tableware), such as dishes, glasses, and waste, from each table. The floor robot 26 is provided on at least one placing table on which the tableware and the like are placed. The floor robot 26 includes an autonomous travel function of traveling to a location of a designated target table along a path predetermined based on the location of the table in the restaurant. The floor robot 26 includes, for example, an anti-collision sensor, to avoid obstacles while traveling to the table.”; [0036] via “The floor robot 26 includes an input/output device, such as a touch panel, a person authentication function based on an image captured by the camera, a voice recognition function of voice data input from a microphone, and a voice output function of outputting a message to the customer or the clerk from the speaker to perform communication with the customer or the clerk.). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Zatvan in view of Kawamura to teach a serving robot so that the robot can use estimated reactions of a person in performing its mobile tasks. 

Response to Arguments
Applicant’s arguments with respect to claims 1-6, 8-16 and 18-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Harry Oh whose telephone number is (571)270-5912.  The examiner can normally be reached on Monday-Thursday, 9:00-3:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on (571) 270-3976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status 

/HARRY Y OH/Primary Examiner, Art Unit 3666